TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00809-CV


David Chestnut, Appellant

v.

JRSW1, Ltd, Appellee




FROM THE COUNTY COURT AT LAW  NO. 2 OF TRAVIS COUNTY,
NO. C-1-CV-11-009527, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		David Chestnut has failed to prosecute his appeal.  Appellant's brief was due
June 4, 2012.  On July 30, 2012, this Court's clerk sent Chestnut a notice informing him that his
brief was overdue and cautioned that his appeal could be dismissed for want of prosecution unless
Chestnut filed a response reasonably explaining his failure to file a brief.  That response was due by
August 9, 2012.  Chestnut has not responded to the notice, nor has he filed a brief.  Accordingly, we
dismiss the appeal for want of prosecution.  See Tex. R. App. P. 42.3(b), (c).

						_____________________________________________
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Rose and Goodwin
Dismissed for Want of Prosecution
Filed:   August 22, 2012